P-1 03/11 SUPPLEMENT DATED MARCH 8, 2011 TO THE PROSPECTUS DATED FEBRUARY 1, 2011 OF FRANKLIN STRATEGIC MORTGAGE PORTFOLIO The prospectus is amended as follows: I. The "Annual Total Returns" bar chart and the "Average Annual Total Returns" table of the Summary Prospectus "Performance" section beginning on page 7 is updated as follows: ANNUAL TOTAL RETURNS Best Quarter: Q3'09 4.62% Worst Quarter: Q4'08 -3.55% AVERAGE ANNUAL TOTAL RETURNS (figures reflect sales charges) For the periods ended December 31, 2010 1 Year 5 Years 10 Years Franklin Strategic Mortgage Portfolio Return Before Taxes 6.61% 3.78% 4.57% Return After Taxes on Distributions 4.68% 1.78% 2.43% Return After Taxes on Distributions and Sale of Fund Shares 4.20% 2.02% 2.59% Citigroup Mortgage Index (index reflects no deduction for fees, expenses or taxes) 5.50% 6.37% 5.94% Please keep this supplement for future reference.
